        Case 2:21-cr-00121-RFB-VCF Document 30 Filed 07/20/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
 3   PAUL D. RIDDLE
     Assistant Federal Public Defender
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
 6   (702) 388-6261/Fax
     Paul_Riddle@fd.org
 7
     Attorney for Ryan Keith Tyler
 8
                                 UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11
     UNITED STATES OF AMERICA,                            Case No. 2:21-cr-00121-RFB-VCF
12
                    Plaintiff,                            STIPULATION TO MODIFY
13                                                        CONDITIONS OF RELEASE
             v.                                           (First Request)
14
     RYAN KEITH TYLER,
15
                    Defendant.
16
17
             IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18
     Acting United States Attorney, and Supriya Prasad, Assistant United States Attorney, counsel
19
     for the United States of America, and Rene L. Valladares, Federal Public Defender, and Paul
20
     D. Riddle, Assistant Federal Public Defender, counsel for Ryan Keith Tyler, that the Court
21
     modify his conditions of release to allow him to access a cell phone for employment purposes
22
     only.
23
             The Stipulation is entered into for the following reasons:
24
             1.     Condition #26 of the current terms of pretrial release require Mr. Tyler to seek
25
     and maintain lawful employment.
26
         Case 2:21-cr-00121-RFB-VCF Document 30 Filed 07/20/21 Page 2 of 3




 1          2.      Condition # 55 of the current terms of pretrial release restrict Ms. Tyler’s access
 2   to computers and other devices which connect to the internet.
 3          3.      Mr. Tyler has recently been offered employment with MyLife Healthy Services.
 4   However, as a condition of employment, Mr. Tyler must have access to a company app and
 5   therefore must be able to connect to the internet through his cell phone.
 6          4.      The parties herby stipulate and agree that Mr. Tyler be permitted to use his cell
 7   phone (modification to condition number 55); that the permission be for work purposes only
 8   (condition 56); that his cell phone be subject to an initial and then periodic searches (conditions
 9   57 and 59); and that pre-trial services be allowed to upload monitoring software to Mr. Tyler’s
10   cell phone (condition 58).
11          5.      Mr. Tyler’s Pre-trial officer, Jennifer Simone, has been consulted and has no
12   objection to these modifications.
13           This is the first stipulation to modify conditions of release filed herein.
14          DATED this 20th day of July, 2021.
15
      RENE L. VALLADARES                               CHRISTOPHER CHIOU
16    Federal Public Defender                          Acting United States Attorney

17      /s/ Paul D. Riddle                               /s/ Supriya Prasad
      By_____________________________                  By_____________________________
18    PAUL D. RIDDLE                                   SUPRIYA PRASAD
      Assistant Federal Public Defender                Assistant United States Attorney
19
20
21
22
23
24
25
26
                                                       2
          Case 2:21-cr-00121-RFB-VCF Document 30 Filed 07/20/21 Page 3 of 3




 1                                  UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:21-cr-00121-RFB-VCF
 4
                       Plaintiff,                       ORDER
 5
     v.
 6
     RYAN KEITH TYLER,
 7
                     Defendant.
 8
 9
             Based on the pending Stipulation of counsel, and good cause appearing,
10
             IT IS THEREFORE ORDERED that the conditions of pretrial release are modified to
11
     allow Mr. Tyler to use a cell phone for work purposes subject to the other conditions outlined
12
13   in this attached stipulation.

14           DATED this 20th
                        ____ day of July, 2021.
15
16                                                RICHARD F. BOULWARE, II
                                                  UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
